Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

In the present instance, claim 1 recites the broad recitation “a method of manufacturing a rotor shaft”, and the claim also recites “in particular for an electrical aggregate” which is the narrower statement of the range/limitation. Regarding claim 7 it recites the broad recitation “a rotor shaft”, and the claim also recites “in particular for an electrical aggregate” which is the narrower statement of the range/limitation. 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loebel et al. (DE 4313296).

1. Loebel et al. teach:
A method for manufacturing a rotor shaft/transmission shaft (9, 7, 3 & 1 together), in particular for an electrical aggregate (a transmission), comprising the steps: 
a) providing a pin (6 & 2 together) comprising a shaft plug-in 2; 
b) producing a hollow rotor shaft body 1 being open at a first end (located at weight 9) for receiving the pin
c) Inserting the shaft plug-in into the rotor shaft body for fastening the pin to the rotor shaft body (for process of inserting the pin into the shaft, see figs 1 & 2), wherein the inner surface of the rotor shaft body and/or outer surface of the shaft plug-in are plastically deformed during inserting of the shaft plug-in into the rotor shaft body (plastic deformation is indicated in fig 1), as a result of which a positive fit is caused between the pin or the shaft plug-in and the rotor shaft body (for positive fit, see fig 1), and wherein the connection between the pin or the shaft plug-in and the rotor shaft body is formed as a toothing (for toothing, see excerpt below).  

    PNG
    media_image1.png
    78
    893
    media_image1.png
    Greyscale


7. Loebel et al. teach:
A rotor shaft (9, 7, 3 & 1 together), in particular for an electrical aggregate (a transmission), comprising: 
- a pin (6 & 2 together) with a shaft plug-in 2, and  
MUE0204US5- a rotor shaft body 1 being open at least a first end (located at weight 9) for receiving said pin and formed as a hollow rotary body/weight 9, wherein an oversize (located in region press area 7) exists between an outer surface of the shaft plug-in.  

Allowable Subject Matter

Claims 2-6, 8 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832